          Case 3:11-cv-00112-JCM-WGC Document 124 Filed 03/31/21 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3
                                                ***
4
      ROBERT ROYCE BYFORD,                            Case No. 3:11-cv-00112-JCM-WGC
5
           Petitioner,
6                                                     ORDER GRANTING
           v.                                         MOTION FOR EXTENSION OF TIME
7                                                     (ECF NO. 123)
8     WILLIAM GITTERE, et al.,
9          Respondents.
10

11

12          In this capital habeas corpus action, the petitioner, Robert Royce Byford,
13   represented by appointed counsel, filed a third amended petition for writ of habeas
14   corpus on January 30, 2020 (ECF No. 92). Respondents filed a motion to dismiss the
15   third amended petition on September 25, 2020 (ECF No. 107). On February 24, 2021,
16   Byford filed an opposition to the motion to dismiss (ECF No. 116), along with a motion
17   for leave to conduct discovery (ECF No. 117) and a motion for evidentiary hearing (ECF
18   No. 119). Respondents were then due on March 26, 2021, to file a reply in support of
19   their motion to dismiss, and responses to the motion for leave to conduct discovery and
20   motion for evidentiary hearing. See Order entered October 24, 2019 (ECF No. 88).
21          On March 26, 2021, Respondents filed a motion for extension of time (ECF No.
22   123), requesting a 45-day extension of time, to May 10, 2021. Respondents’ counsel
23   states that the extension of time is necessary because of his obligations in other cases.
24   Petitioner does not oppose the motion for extension of time.
25          The Court finds that Respondents’ motion for extension of time is made in good
26   faith and not solely for the purpose of delay, and that there is good cause for the
27   extension of time requested.
28
                                                  1
          Case 3:11-cv-00112-JCM-WGC Document 124 Filed 03/31/21 Page 2 of 2




1              IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of

2    Time (ECF No. 123) is GRANTED. Respondents’ reply in support of their motion to

3    dismiss, and their responses to the motion for leave to conduct discovery and motion for

4    evidentiary hearing, will be due on May 10, 2021.

5              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

6    proceedings set forth in the order entered October 24, 2019 (ECF No. 88) will remain in

7    effect.

8

9              DATED March
                     THIS ___
                           31, day of ______________________, 2021.
                               2021.
10

11
                                               JAMES C. MAHAN,
12                                             UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
